DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is 12 December 2012. 

Response to Amendment
As directed by the preliminary amendment filed on 26 March 2021, claims 1-20 are cancelled and claims 21-33 are newly added. Claims 21-33 currently stand pending in the application and are considered original claims. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the exact language of the original claims should be imported into the specification to provide proper antecedent basis for the claimed subject matter, without the addition of new matter. At least the following limitations do not find proper antecedent basis in the specification: “radiolucent body” (claim 21 / ll. 2; claim 24 / ll. 3 and 11); “the first and second members being substantially parallel” (claim 21 / ll. 6); “anatomic viewing plane” (claim 23 / ll. 3; claim 30 / ll. 2; claim 31 / ll. 4); “the first plane and the second plane are non-parallel” (claim 24 / ll. 17); “the first and second members are parallel” (claim 32 / ll. 1-2).

Claim Objections
Claims 21-33 are objected to because of the following informalities: improper antecedence and language.  Appropriate correction is required. The following amendments are suggested: 
Claims 21, 24, and 26: amend every recitation of “a first end” to “a respective first end” and amend every recitation of “a second end” to “a respective second end” 
Claim 23: “the ring is configured to circumscribe” (ll. 2)
Claim 24: “second set of radio-opaque members” (ll. 14)
Claim 24: “second end [[s]],” (ll. 15)
Claim 28: “the first radiolucent body” (ll. 2)
Claim 30: “the ring is configured to circumscribe” (ll. 1)
Claim 31: “second ring is configured to circumscribe” (ll. 3)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-33 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 24, the limitation “the first set of radio-opaque members collectively define a first profile corresponding to an outline shape of a first portion of an orthopedic implant over which the instrument is positioned in a first plane” (ll. 7-9) renders the claims indefinite because it is unclear as to what feature, e.g. a first profile, an outline shape, a first portion, or the instrument, is positioned in a first plane. For examination purposes, the limitation will be interpreted as the outline shape being positioned in a first plane. 
Similarly, the limitation “the second set of radio-opaque members collectively define a second profile corresponding to an outline shape of the first portion of the orthopedic implant in a second plane” (claim 24 / ll. 15-17) renders the claims indefinite because it is unclear as to what feature, e.g. a second profile, an outline shape, or the first portion, is positioned in a second plane. For examination purposes, the limitation will be interpreted as the outline shape being positioned in a second plane. 
As to claim 32, the limitation “the first and second members” (ll. 1) renders the claim indefinite because it is unclear as to which previously recited first and second members are being referred, i.e. the first and second members of the first set of radio-opaque members (claim 24 / ll. 4-6) or the first and second members of the second set of radio-opaque members (claim 24 / ll. 12-14). For examination purposes, the limitation will be interpreted as the first and second members of the first set of radio-opaque members. 
Claims 25-31 and 33 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of a rejected base claim. 








The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31-33 are rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 31-33 recite “The instrument” which fails to further limit the subject matter of the claim upon which they depend, which recites “An apparatus” (claim 24).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by U.S. Patent Application Publication No. US 2012/0303038 to Durante et al. (hereinafter, “Durante”). 
As to claim 21, Durante discloses an instrument, comprising a radiolucent body (arm 106) (although the body 106 is not explicitly disclosed as radiolucent, because radio-opaque members 160 disposed in the body are visible in a radiographic image, the body must be relatively radiolucent, ¶73), shown in FIGs. 1A-2 and 9A-9C; a first set of radio-opaque members (one 160b in plane P3 and adjacent 160b in plane P2, at the same point along the longitudinal axis of the body, at one end of the body) disposed in the radiolucent body (¶69-70), shown in FIGs. 9A-9C, a first member (the one 160b in plane P3) of the first set of radio-opaque members extending from a first end to a respective second end, shown in FIGs. 9A-9B, and a second member (the adjacent 160b in plane P2) of the first set of radio-opaque members extending from a first end to a second end, shown in FIGs. 9A-9B, the first and second members being substantially parallel, shown in FIG. 9B, such that the first set of radio-opaque members collectively define a first profile corresponding to an outline shape of a first portion of an orthopedic implant (nail 602) over which the instrument is positioned (a first profile corresponding to an outline shape of a first portion of an orthopedic implant is interpreted as language of intended use without positive recitation of an orthopedic implant, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; Durante’s first set of radio-opaque members collectively define a first profile, e.g. parallel/rectangular, that is fully capable of corresponding to an outline shape of a first portion of an orthopedic implant over which the instrument is positioned, since the radio-opaque members are outside of and border apertures 112 intended to align with apertures 604 in the implant 602, such that the radio-opaque members also align with sides of the implant that also are outside of and border the apertures 604; the profile would correspond to the shape of the first portion of the implant over which the instrument is positioned, shown in FIG. 2, so as to provide guidance to the practitioner during radiographic imaging to target the apertures 604 and ensure that the underlying implant is within the targeting range of the targeting guide/body, i.e. between the radio-opaque members), shown in FIG. 2; and a second set of radio-opaque members (one 160b in plane P3 and adjacent 160b in plane P2, at the same point along the longitudinal axis of the body, at other end of the body) disposed in the radiolucent body, shown in FIGs. 9A-9C, a first member (the one 160b in plane P3) of the second set of radio-opaque members extending from a first end to a second end, shown in FIGs. 9A-9B, and a second member (the adjacent 160b in plane P2) of the second set of radio-opaque members extending from a first end to a respective second end, shown in FIGs. 9A-9B, such that the second set of radio-opaque members collectively define a second profile corresponding to an outline shape of a second portion of the orthopedic implant (interpreted as language of intended use, as described supra; the second set of radio-opaque members collectively define a second profile e.g. parallel/rectangular, that is fully capable of corresponding to an outline shape of a second portion of the implant that underlies the set of radio-opaque members at the other end of the body, since the radio-opaque members are outside of and border apertures 112 intended to align with apertures 604 in the implant 602, as described supra; as shown in FIG. 2, portions of the body at different points along the longitudinal axis overly different portions of the implant 602). 
As to claim 22, Durante discloses the instrument of claim 21, further comprising a third set of radio-opaque members (one 160b in plane P2 and adjacent 160a in plane P2, e.g. pair shown labelled in FIG. 9A, spaced along transverse direction T) disposed in the radiolucent body, shown in FIGs. 9A-9C, the third set of radio-opaque members collectively defining an alignment feature of the instrument (as shown in FIGs. 9B-9C, the third set of radio-opaque members collectively define an alignment feature because their positions relative to each other determine whether the instrument is aligned with a radiographic image source, ¶72). 













Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durante in view of U.S. Patent Application Publication No. US 2011/0125200 to Hanson et al. (hereinafter, “Hanson”). 
As to claim 23, Durante discloses the claimed invention except for wherein the third set of radio-opaque members includes a peg and a ring, and wherein the ring circumscribes the peg when the instrument is properly aligned with a first anatomic viewing plane. 
As to claim 23, Hanson teaches an instrument, in the same field of endeavor of a radiographic targeting guide, comprising a set of radio-opaque members includes a peg (146; under broadest reasonable interpretation, a cylindrical pin – the circle 146 made of radiopaque material results in a cylindrical peg), shown in FIGs. 3-5, and a ring (136) (¶62), and wherein the ring circumscribes the peg when the instrument is properly aligned with a first anatomic viewing plane (¶64), shown in FIG. 5. 
Accordingly, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify Durante’s instrument to further include a set of radio-opaque members that includes a peg and a ring, as taught by Hanson, to provide an additional means of confirming that the instrument is aligned with a first anatomic viewing plane, by providing the ring and peg in the same plane of the radiolucent body (e.g. Durante, plane P3) and aligned along the transverse direction T, so that when the instrument is aligned with the first anatomic viewing plane and the radiographic image source, the ring and peg would be aligned over each other such that the ring circumscribes the peg. As contemplated by Durante, alignment of the radiographic image source over the radiolucent body should occur both along the lateral direction A, as shown in FIGs. 9A-9C, to bring the parallel radio-opaque members into alignment (¶64), and along the longitudinal direction L, to bring the shape of aperture 112 from skewed to circular (¶65; see e.g. FIGs. 7C and 8C). The modification to Durante to include the peg and circumscribing ring would allow confirmation of alignment in both the lateral and longitudinal directions, since when properly aligned, the peg would be perfectly centered in the ring and the peg and ring would display circular shapes. The ring and peg may be provided in addition to the parallel radio-opaque members at a particular point along the longitudinal axis of the body. 

Claims 24-28, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. US 7,083,624 to Irving. 
As to claim 24, Irving discloses an apparatus, shown in FIGs. 13-14, comprising a first module (10D, entire apparatus excluding slope guide arm 158), comprising a first radiolucent body (entire structure including radiolucent parts 23D and 20D) (col. 12 / ll. 15-22); a first set of radio-opaque members (40Ds in 23D) disposed in the first radiolucent body (col. 12 / ll. 20-22), shown in FIG. 13, a first member (one 40D in 23D) of the first set of radio-opaque members extending from a first end to a second end, shown in FIG. 14, and a second member (other 40D in 23D) of the first set of radio-opaque members extending from a first end to a second end, such that the first set of radio-opaque members collectively define a first profile corresponding to an outline shape of a first portion of an orthopedic implant over which the instrument is positioned in a first plane (a first profile corresponding to an outline shape of a first portion of an orthopedic implant is interpreted as language of intended use without positive recitation of an orthopedic implant, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; Irving’s first set of radio-opaque members collectively define a first profile, where the term profile is commonly understood to mean side view, comprising a straight line, which is fully capable of corresponding to an outline shape of a first portion of an implant over which the instrument is positioned, where the term correspond is commonly understood to mean to be alike, if the implant has for example straight or flat sides such that its outline shape also comprises straight lines which would be alike to the straight line first profile; the first set of radio-opaque members would correspond to a first portion of the implant over which that part of the instrument is positioned, in a first plane parallel to the first radiolucent body); and a second module (158) coupled to the first module (col. 12 / ll. 45-67), shown in FIG. 13, the second module comprising a second radiolucent body (radiolucent in order for the radio-opaque metal wire 160 disposed in 158 to be visible); a second radio-opaque member (160) disposed in the second radiolucent body, shown in FIG. 13, extending from a first end to a second end (along length of 158), such that the second of radio-opaque member defines a second profile corresponding to an outline shape of the first portion of the orthopedic implant in a second plane (interpreted as language of intended use, as described supra; the second radio-opaque member is fully capable of defining a second profile, e.g. a straight line, corresponding to an outline shape, e.g. top of outline if the top surface of the implant is straight or flat, of the first portion of the orthopedic implant in a second plane parallel to the second radiolucent body; the second radio-opaque member corresponds to a side of the same first portion of the underlying implant since the first and second radio-opaque members are both disposed at a proximal end of the apparatus in different planes), and wherein the first plane and the second plane are non-parallel, shown in FIG. 13. 
As to claim 25, Irving discloses the apparatus of claim 24, wherein the first plane and the second plane are orthogonal (col. 12 / ll. 49-54), shown in FIG. 13. 
As to claim 26, Irving discloses the apparatus of claim 25, wherein the first module further comprises a third set of radio-opaque members (40Ds in 20D) disposed in the first radiolucent body (col. 12 / ll. 7-14), a first member (one 40D in 20D) of the third set of radio-opaque members extending from a first end to a second end, shown in FIG. 14, and a second member (other 40D in 20D) of the third set of radio-opaque members extending from a first end to a second end, such that the third set of radio-opaque members collectively define a third profile corresponding to an outline shape of a second portion of the orthopedic implant (interpreted as language of intended use, as described supra; the third set of radio-opaque members is fully capable of defining a third profile, e.g. a straight line, corresponding to an outline shape of a second portion of the implant, as described supra), wherein the second portion differs from the first portion (the second portion is the part of the implant over which that part 20D of the instrument is positioned, more distal to the first portion). 
As to claim 27, Irving discloses the apparatus of claim 26, wherein the first module further comprises one or more lateral segments (154) that are configured to couple the first module to the second module (col. 12 / ll. 36-39), shown in FIG. 13. 
As to claim 28, Irving discloses the apparatus of claim 25, wherein the first module further comprises a third set of radio-opaque members (40Ds in 20D) disposed in the radiolucent body (col. 12 / ll. 7-14), the third set of radio-opaque members collectively defining an alignment feature of the apparatus (the third set of radio-opaque members collectively define an alignment feature because their positions relative to each other determine whether the instrument is aligned with a radiographic image source, col. 15 / ll. 21-42). 
As to claim 32, Irving discloses the instrument of claim 25, wherein the first and second members of the first set (see Rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, above) are parallel (col. 15 / ll. 21-42). 
As to claim 33, in another interpretation, Irving discloses . (New) The instrument of claim 25, further comprising one or more rods (154) extending from the first module and fully capable of attaching a resection guide to the first module (interpreted as language of intended use without positive recitation of a resection guide, and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the rod is fully capable of attaching a resection guide to the first module if so attached to such a resection guide that might be clipped onto the rod, for example). 
Although at least two metal lines appear to be shown disposed in Irving’s second module (158), Irving is silent as to a second set of radio-opaque members disposed in the second radiolucent body, a first member of the second set of radio-opaque members extending from a first end to a second end, and a second member of the second set of radio-opaque member extending from a first end to a second end s, such that the second set of radio-opaque members collectively define a second profile. 
At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify Irving’s second module (158) to include two radio-opaque members (160) disposed in the second radiolucent body, aligned in a horizontal plane and each extending from first to second ends along the length of the second radiolucent body, to allow a practitioner to determine whether the instrument is aligned with a radiographic image source directed in a medial or lateral perspective by presenting a single radio-opaque line when properly aligned, which ensures that the apparatus is properly positioned in a medial-lateral view with respect to the underlying bone (or implant) as disclosed by Irving with respect to the set of radio-opaque members in the first radiolucent body (col. 15 / ll. 21-42). 

Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irving in view of Hanson. 
As to claims 29 and 30, Irving discloses the claimed invention except for wherein the third set of radio-opaque members includes a peg and a ring; wherein the ring circumscribes the peg when the first module is properly aligned with a first anatomic viewing plane. 
Hanson teaches an instrument, in the same field of endeavor of a radiographic targeting guide, comprising a set of radio-opaque members including a peg (146; under broadest reasonable interpretation, a cylindrical pin – the circle 146 made of radiopaque material results in a cylindrical peg), shown in FIGs. 3-5, and a ring (136) (¶62), and wherein the ring circumscribes the peg when the instrument is properly aligned with a first anatomic viewing plane (¶64), shown in FIG. 5. 
Accordingly, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify Irving’s instrument to further include a set of radio-opaque members that includes a peg and a ring, as taught by Hanson, to provide an additional means of confirming that the instrument is aligned with a first anatomic viewing plane, by providing the ring and peg in the same plane of the radiolucent body (e.g. Irving, in the plane in which 40Ds are disposed) and aligned with each other along a horizontal axis, so that when the instrument is aligned with the radiographic image source in the first anatomic viewing plane, the ring and peg would be aligned over each other such that the ring circumscribes the peg. As contemplated by Irving, the radio-opaque members are positioned to ensure the instrument is aligned with a radiographic image source, and the modification to Irving to include the peg and circumscribing ring would allow confirmation of alignment of the first module in both superior/inferior and medial/lateral directions, since when properly aligned in both directions, the peg would be perfectly centered in the ring and the peg and ring would display circular shapes. The ring and peg may be provided in addition to the parallel radio-opaque members (40D) in the same plane in the first radiolucent body (in 23D). 

As to claim 31, Irving discloses the claimed invention except for wherein the second module further comprises a fourth set of radio-opaque members including a second peg and a second ring, and wherein the second ring circumscribes the second peg when the second module is properly aligned with a second anatomic viewing plane. 
Hanson teaches an instrument, in the same field of endeavor of a radiographic targeting guide, comprising a set of radio-opaque members including a peg (146; under broadest reasonable interpretation, a cylindrical pin – the circle 146 made of radiopaque material results in a cylindrical peg), shown in FIGs. 3-5, and a ring (136) (¶62), and wherein the ring circumscribes the peg when the instrument is properly aligned with an anatomic viewing plane (¶64), shown in FIG. 5. 
Accordingly, at the time the invention was made, it would have been obvious to a person having ordinary skill in the art to modify Irving’s second module to further include a set of radio-opaque members that includes a peg and a ring, as taught by Hanson, to provide an additional means of confirming that the instrument is aligned with a second anatomic viewing plane, by providing the ring and peg in the same plane of the second radiolucent body (e.g. Irving, in the horizontal plane in which 160s are disposed) and aligned with each other along a medial-lateral axis, so that when the instrument is aligned with the radiographic image source in the second anatomic viewing plane, the ring and peg would be aligned over each other such that the ring circumscribes the peg. As contemplated by Irving, the radio-opaque members are positioned to ensure the instrument is aligned with a radiographic image source, and the modification to Irving to include the peg and circumscribing ring would allow confirmation of alignment of the second module in both superior/inferior and anterior/posterior directions, since when properly aligned in both directions, the peg would be perfectly centered in the ring and the peg and ring would display circular shapes. The ring and peg may be provided in addition to the parallel radio-opaque members (160) in the same plane in the second radiolucent body. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,105,151, and claims 21, 22, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4, respectively, of U.S. Patent No. US 10,987,114. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the “generic” invention is anticipated by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775